OFFICE   OF THE ATTORNEY     GENERAL             OF TEXAS
                                           AUSTIN


0cIAI.D0. MANPI
 A”“.” .,.-




           Hoa. Namer Oarrl~on,       Jr., DLrrotor
           Departwnt        of PllblioZ.afetf
           camp unabxy
           Austin, Texaas                                                     \\




                                                         our letter of 3sptan-
                                                         Son of thlr deportimnt




                                                  00, 46th Ls3elrlaturo.
                                                   Appropriatloa Bill
                                                   bgi28t 31, 1939,
                                      nGc& balance of t&s cperatokr*
                                       lioencr fun4 a6 of tDc. ales* of
                                       ot Sl, 1939. revert to the Qeaaxml

                                Dose ttc faot t!at -3nrte Bill 129,
                     Rqpler   Uaslon 46th L@alature,     aam baiw tha
                     Dspartmantal Approprlatloa Sill for tke fl3oal ~’
                     yeara  ondine Au@st 31, 1841, sontalar a riQ@r
                     lttmohd   to that portion of the 8111 lmroprlat-
                     lrq osrtain funds to the rrlvePt    Lloenss   Dltl-
                     ~clon, Departzwtt OS FubliO saietp,  n3i0h  rider
                     lppropr!.atesall fuac oolleoted ‘cyvirtue of
                     Chaptar CM, Aots ot tbr    !;eoondCalled ?eseion



                                                              .-   .-.--..-        I   --I--..   -   -   .._-   .   .   .   .   ...“.
Ron. Nomsr Owrlron,         Jr., P8ee 2.



     of  the  44th Legislator8 or any 8mendmeat6
     thorrto, an4 depoaltod   ia thr state   Treraury
     totho oredit OS the Optmtora~ and Chaurreura*
     LiO@ll88 !'Ulld,t0 th8 3ti118r'C LiC8Il88 DiVitiOfl
     iOr th8 pr?oS8 of paybIg it8mbOd lg?I%prla-
     tlont   lktbd tt.8rrin,ooaatltutr S r8-8pproprlr-
     tloa or the un8rp8nded bslan88 OIIband at the
     oloae of bueIae88 Aupuat 31, 1939, ana ~dc88
     mlb rldar take 8ifeot    kmodlatrly up03 the
     dgruture of Seaata Bill O&7 by tb8 Ooteraor,
     In86muoh aa Seatlon 5 of 26nrtc Bill 4P7 I6 tb8
     qau61 rm6re6nOy dlauae.

           "S. If th8 Uli8I&WldOdbrtallOe.Cdth,
     Op8ratorr* and Chauftruro* Llcimse Fund, a8
     Oi the 01088 Of bUdn888 ‘Au(;urt 31, 1939, dC18a
     not  T8V’srt to the Gan6r61 Fund, a5 or that date,
     i8 Mid balaaoe Nlbj88t to 8Xp8nditUrO by tt8
     DermrWent oi Fublio Safety upon approval of
     r8Qu8at ior 8uOk erp8nditurs to th6 Vhitation
     of BymPsnta Board,* oreatbd In Ssotion 2, S8net8
     Bill 4Z7, Regular S8aaIoa 46th Leglalatum.

           ‘4.  Ifluo hlUl8Xp8Jld@d bak.iO8 r8Vertr
     toth8 Oenrnl fund a8 OS th8 ~lore of buaineaa
     Au((Uet 51, 1939, is SUOh bslane8 MmtiLed        far
     thr a88 Of th8 r)rpartmloeat ad F’ublio kf8ty    UB68r
     th8 &t~W18iOna Or th8 lbor8 qU0t.d rider      in
     s8ll6t8Bill 188, R8&6r      L888iOn 45th LOgiSl8tUr8,
     uhloh ltat8a that as&h balaape *rball 18*ieftto
     the Qermral FunA and stallbr lp,-1186tomrd the
     p6ynSat cb ralarier u3d other 6rponseS N th8
     IMpaTtta8ntai %blIO m8tY.

            *s.     Ii   YOUI 8B8W8T t0 qU84tiOD 4 18 in th0
     lfflrzatite,        under what prooaas and how may the
                Of Fublfo
     D8~aTtDl8tlt                CXdrty 8Xp8lidsU& belanor.
          '6. Th8 rId8r attached to tb8 Drlrer'r
     Liosnr8 Diliaioa, E8;Mrtmasntof fib110 C’afsty,
     appropriation in P8nat8 Bill 427, Regular S866iOn
     46th Leglsl6tur8, also atetea thrst *rll 6IOIlI86
     renal&@    la s6Id fund (operators* and OhaUffaurs'
     llotiae tund) at the 8nd of the flroal year add-
     Ing August 31, 1041, Shall revert to ths Cenrral
uon. Baur          08rrl8on, Jr.,          Pago S.



     ?UIl&     Wld     6bOl1, t0 th. lildtatiOKl8
                                     BUbjOOt       8Qt
     forth in thQ $rOTiriOnO  appearing  lt tha end
     Of thh   AOt, b0 a9plhd  tOWfl?d tbQ pamlit  ti
     8ela r i88lrd other l1 ~ntOa d the DepOrtzent
     Of hbli0   %fQtf.’    ’

               "Doe8      thlr neon that uoh bQlanoQ a8 may
     appear      la     tho 3paratora* and chOUrrOUr8'   Ltc~neo
     FUlld     trODi    tbfA@ to’ tiMQ before tho 0108~ Of thQ
     bIQMIUm Qlldiw AUeU8t 31, 1941, 18 rubJo&   to
     Qxpenditure by the Dopartmnt of Pub110 Safety
     upon rapuoet to and approval ef the LlmItation
     Or byWIt     %3rd?" :_
               EIlratQBill 158, Aotr of tha 45th Legirlature,
RQ&UlOr     zO8dOLI,       ProVidQ8        In   prt     81 fOllOU8$

               %i       f8e8     OOiiQOtOd        br   VirtUQ       Or ChaptQr
     466,      AOt8     Of thQ 8QOOnd,OallQd                8QS81011Of      the
     44th      L8&i8htul'al            and dOpO8itQd
                                          the Ftato          iti
     Trwaury    to the oradit of tha opQrator8* an8
     QhrUffQUr8’   110~~~ rutid, are herrb.,l>proprlat-
     Qd to the driter8   11CWl80 diririon rOr t&Q
     pUrpofi0 Of payi-      thr lbOVs it~ ix dlpproprir-
     tiOn8 iOr oath of the Jeer8 Wkd%ng AWUst 31,
     10%   and hlQl8t   al,   1959, PrOddQd, ha8tar,
     that rll ronryr rmalnin& In raid IUnd at the
     and or the ii8401 par ltullng Auguct 51, lBSP,
     #tall rrrert               to
                        the Gan~rol Fund, and 8hall bQ
     applied towerd    tha Paymat or tha 8alarlQa and
     other oX~Zl8.8 of thQ DopartzcrntOf Pub110
     EdQtY;           rnla"
          3enato 8111 4t9, AOt8 Of thr 46th L&8bt’=8,
Racular Seaalon, OOntOfn8 a prorlrlon 08 fO11mS:
               Wubjeot          to tho llmltetlona                 8Ot forth
     in      the     prOYi8iOl38       OppnWiQt        at   th0      On6 Of thi8
     hot, all iaar oollsotad by vlrtuo   Oi ChePtOr
     466, ht8  of thQ 8sOOnd OQllQd   8Q8eiOP Of th.
     44th LQ&rlaturr, or any ~5Qd5QIltO     thereto,
     and d8pO8ltQd lo the Stats TrQO8url to the orc-
     dlt of the opQratore* and ahaufirural llconea
     fund, ora heraby appropriated to tha drfrQrQ
BOIL Rotmr OIrrlU)n, Jr., Fagr 4.



     liOQZl8Q diVi8iOlt fW the pUrpO8Q Of pSyin( the
     ltamltrb   lporoprlatlon8 llrted tbQrQun6Qr tor
     Qaoh 0r thQ yeorb'aadlag AuU8t             31, 1940 and
     AU&Ult   31, 1941; protid.6, however, thst al1
     monafr reaalning In sold fund at the            4t4a of
     thr   ilaoal year ending      Augurt   al,   1941 8ha11
     rOVQrt   t0 the 08Der81 ?Wld and 8ha11, QIlbjQQt
     t0 thQ linitOtiOB8       8Qt fOrtb   ill thC jIrOVi8iOll8
     appearing at the end Or thir         Aat, be app1iad
     toward the payaQL!t 0r 8alarla6 and other expen-
     808 of tb8 Dapartxent of ?ubllo safaty; prorid-
     rd. hummer‘, that all paymQnt8 to tax oollaotors
     or th8 taiersl 00UntIa8, ln looordanoa with
     the prorlslon~ OS Smote 3111 15, Chaptrr 45,
     PEEI 1983, 003OrOl       hW8,    88OOad O&led      8Q8aiOn
     Of th8 44th LQ,f$thtUrQ,        ma l3QQded by BOUCQ
     Bill 16, regular session of the 45th Leglsla-
     ture, ~rtloular rarerenas being made to saotlon
     7 of eald bill, shall be cads out Of sold fund
     boforo may lxoae~ rerrrta         to oala Oeneral      Fund.*

               The provlrlonr quoted frm Tar;rtsBill 427 oon-
taln no languq8 Q+idQIlOlI&?       a ~Q~ialatlTa intent that the
unaxpandrb balan:Q of the Op8ratora* and Chauttour8*
LloanrQ     Iund  08 of tho   Qlo8e or ttz:e t18aa1 yaar or AU@l8t
31, 193~, rhal1 not revert to the 6QnQral I'und la thQ
msnnar prQsorlbeC by %nata Bill 138, of the 45th Lagls-
latura. In the lb ssno eor laneurn&*raquIrlnF,a oontrary
oon8truotlon, it must bs prasu6Qd that the Leglslaturc
had in mind that Eenata Bill 4Z7 should hat8 only a
prorpsotlre opuration,        rathar than a rQtroQotivQ     one, and,
therQrorQ, that it Wa8 not lntandrd that Eennte Bill 427
lhoul4 hare the QffQOt or rapealIng thet            portion 0r
Senate Bill 13@ of the 45th Legislature .requlrln& the
unsxandrd balanoe of the OpWOtOr8 and ChaUffQUr8’
LiOOU80 mDd aC Of tt;Q 0103-eOr th0 fI8Od JrQr, hU&U8t
31, 1939, to revert       to the Oanrral ?und. It folloua .tha)
your rlr-t gueatlon       18 aasworod   la tha lsrlrmatlrs,-ah? -
your    rdooad   pucetion   1s ancm3rQd in ths n8~atlra.
                     to your firat and 8QQOnd qUQ8tiOn8
          The a!!ffwar
renders lt unneoer?ary to amwer your third questiOn.
          Yost of thQ approprlatlona for tho Sa3artaant
of ?ubllo Cafety,to pa7 it8 8alarisa and other 8xpan808,
Bon. mnor Garrlroa, Jr., Fa6~ 5.



are   .zad~ out of ths 3eceral Fdn4. In our oplalon,     the
proriaions of Yenate Dill 13Q and Smato Bill 4tY, lb q a
quoted, a*ICencethcle~l8latlra lnteat that thr rroaaea8
in tha Oprr8tors*     and cbaUffWIr8’ Lloaac~ Tuti, rarerr*d
to in ruoh prmlrlons,      ahall be pal4 Into tbo General
?ud iCS the purpo8a d rOlnBw818g         that fund in part
icu tba it-8 of rslarlas ant? other lx7e~co8 0s the Daput-
rant ot 3ublla %fetl      appropriated out of th   General
Fund ror th     r1800~ blmnlua ading AUcU8t sl l*%,
and the ii8001    blenolum onding kuplat 31, lori.    It soi-
low0 that your fourth question la lnswe:Od in the aeca-
tlva,    ani tht your fifth qur,tloa, by t:rtur    or tho
lacw@r to queatioa 4, ia 8ot to br anever&

          In la~wQr  to your drth quoation, you lro ldriaad
that the brlanoe wkioh maI appear in tha~Otcrator~can6
cbwrrour** Liomra Tun4, undar the prorI8Ion8 0r fanat
Bill 487, is oat rubjeot to lxpeadltura by the Department
or Tub118 caiot7 upon ropuost to and lpprwal of tba
L.fmltatlonof Rymaata Bard,     for the raaeon ttmt    suoh
oxeea8 ('8not the obarsatu 0r r~oial ruad atallabla
rot the USQix? tts DagartpVnt of ‘lublle Safety wvmilly,
by and with the approval of thy Llmltatlon      0r Rymonta
Beard, but the rltlor quoted aWr     irolc. Cenate Bill 4ZV
roqulmr that auoh aaec8     ba darotad to a ~rtloular u8e
by tha Couptrollar,   that is, tlw lxoot8 at the ond.of
the iirwl  blannlum In thlo rpselal     tund 1s to ba ~a14
into the Genual ?uud for tho gnupore ol rOb!fUrBi~       that
fund ior the It-8 of lalarfQ8 a nd o th e rlx p o n8r s
                                                      appro-
primto  to tha Daimrtttent d Fubllo i;aratT out at tlta
OanWal        Fund far the ri8a   bIaanIua   enndiag Aagurt   Sl,
1941.




                                                          &
                                                8. w. hirOhlld
                                                       haelistant


                                                                    /APPROVED\